Citation Nr: 0006644	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for Parkinson's disease and 
a left ear disorder, claimed as residuals of head injuries 
sustained in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from August 1941 to December 
1945, followed by a period of active and inactive Reserve 
service that ended in December 1952.

In March 1994, he claimed service connection for residuals, 
including Parkinson's disease and a left ear disorder, of 
head injuries he sustained in service.  This appeal comes to 
the Board of Veterans' Appeals (Board) from an August 1994 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO) that denied the claim.

The veteran testified at a Travel Board hearing convened by 
the undersigned, the Member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  The claim for service connection for a left ear disorder, 
as a residual of head injuries sustained in military service, 
is not plausible under the law, as it is not accompanied by 
adequate supporting medical evidence.

2.  With regard to the claim for service connection for 
Parkinson's disease, as a residual of head injuries sustained 
in military service, all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

3.  Based upon the evidence of record, the veteran does not 
have Parkinson's disease as a residual of head injuries 
sustained in military service.



CONCLUSION OF LAW

1.  The claim for service connection for a left ear disorder, 
as a residual of head injuries sustained in military service, 
is not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).

2.  The veteran's Parkinson's disease was not incurred in 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include reports of an 
entrance examination, September 1941 treatment for 
tonsillitis and an allergic reaction to Tetanus vaccine, and 
an October 1945 separation examination.  On the separation 
examination, the ears, including tympanic membranes, were 
reported to be normal, as was the neurologic portion of the 
examination.  The service medical records do not show 
complaints or treatment of head injuries.

On his March 1994 claim, the veteran reported head injuries 
in Officer Candidate School at Fort Knox in March 1942, and 
in Bitburg and Regensburg, Germany, in 1945.  He said that 
the injuries in Germany were treated at a field hospital.

In a May 1989 letter to a referring physician, Elizabeth 
Shuster, MD, a neurologist at Mayo Clinic of Jacksonville, 
reported that she examined the veteran in April in connection 
with a one-year history of slowing in speech, thinking, and 
ambulation.  She noted that the referring physician had 
diagnosed early Parkinson's disease.  After her examination, 
including computerized tomography of the brain that showed 
diffuse cerebral atrophy but not hydrocephalus, she agreed 
with the diagnosis.  In addition, she reported that the 
veteran was seen at Mayo's ear, nose, and throat clinic due 
to his report of "rumbling" in the ears, but the examiner 
felt that the "rumbling" was due to Eustachian tube 
dysfunction and did not recommend treatment.  She did not 
address the etiology of the veteran's Parkinson's disease.

The file includes the treatment records of Thomas Snyder, MD, 
dated from March 1992 to July 1994, another dated in August 
1995, and a June 1994 letter from him to the RO.  The records 
include a report of magnetic resonance imaging by the 
Movement Disorder Center of the University of South Florida 
School of Medicine, that showed signal hypointensity in the 
striatum compatible with a diagnosis of multisystem atrophy.  
Other records reflect treatment of the veteran's Parkinson's 
disease and his response thereto, but none of them addresses 
its etiology.  The Board notes that, on a record dated in 
February 1994, it is noted that the veteran told the doctor 
that he had a "momentary concussion" after a head injury in 
service in World War II, and asked if head injuries caused 
his Parkinson's disease.  The doctor did not report his 
answer.

In a March 1994 report, Frank Rubino, MD, a neurologist at 
Mayo Clinic, noted the 1989 evaluation at Mayo and the 
diagnosis then of Parkinson's disease.  He also noted an 
evaluation by the otolaryngology clinic that revealed high 
frequency, symmetric, sensorineural hearing loss, 
presbycusis, and probable Eustachian tube dysfunction.  He 
also noted that the veteran had a family history of inner ear 
problems and found it interesting that two of his sisters 
have Parkinson's disease.  The veteran reported that he had a 
concussion during World War II.  His impression was 
Parkinson's disease.  He said that many of the veteran's 
symptoms improved but that his two most significant problems, 
hesitation or freezing while walking and a marked hypokinetic 
dysarthria, probably would not respond to medication.  He did 
not address the etiology of the veteran's Parkinson's 
disease.

VA outpatient treatment records, dated between April 1993 and 
March 1994, related to medication VA provided and none of 
them addressed the etiology of the veteran's Parkinson's 
disease.

In a May 1994 letter, Arnold Wirtala reported that, between 
July 1944 and June 1945, he was the Communications Chief and 
the veteran was the Communications Officer for the 17th 
Armored Group, XII Corps, Third Army.  He said he could 
recall "several occasions" during that period when the 
veteran sustained head injuries.  One head injury occurred 
when the veteran jumped from a jeep that came under fire from 
enemy aircraft.  The other occurred when he was "jostled 
around" inside a half-track and, on that occasion, lost 
consciousness.

At a September 1995 hearing, the veteran testified that he 
sustained a head injury in an armored vehicle during training 
at Fort Knox, Kentucky.  He said there was no laceration, but 
he lost consciousness for a few seconds.  He sustained 
another head injury in Germany, when he jumped from a jeep 
that came under fire from enemy aircraft.  He did not lose 
consciousness on that occasion but, since some of his 
responses during the hearing were inaudible, perhaps due to 
dysarthria, it is not clear whether he was wearing a helmet 
or suffered a laceration.  He sustained a third head injury 
in a tank that ran off a German road, but it is not clear 
whether he lost consciousness or suffered a laceration.  
Though it is not entirely clear because his responses were 
sometimes inaudible, it appears that he had headaches for a 
few hours after these injuries but no blurring of vision or 
ringing in the ears.  With regard to his left ear, the 
veteran said that the ear drum was punctured, but it is not 
clear from the transcript whether that injury occurred in 
service or after.  Currently, he hears a rumbling sound in 
both ears.  Again, his responses were not always audible, but 
it appears that he has trouble in airplanes because the 
pressure in his left ear does not equalize.  He said that the 
injuries in Germany were treated in field hospitals.

At the hearing, the veteran submitted copies of portions of 
two monographs.  One, apparently titled "Parkinson's:  A 
Patient's View" said, under the heading "Cause":  "An 
estimated seven out of every eight patients who show signs of 
parkinsonism have the primary or 'idiopathic' form of the 
disorder-Parkinson's disease itself-the cause of which is 
still unknown.  (A small number of patients with parkinsonian 
symptoms have what is termed 'secondary parkinsonism,' which 
may be precipitated by adverse reactions to certain drugs 
given for other illnesses, or may follow viral infection.  
Symptoms may also appear in connection with certain other 
neurological disorders, and occasionally may result from 
vascular disease or exposure to such toxic agents as 
manganese or carbon monoxide.)"  The excerpt did not mention 
head injury as a cause of Parkinson's disease.

Another monograph, apparently titled "The Parkinson's 
Disease Handbook," said, under the heading "Myths":  "Most 
patients come to the doctor with their own ideas as to the 
cause of the disease.  Many blame some traumatic experience, 
or perhaps some injury or illness.  A surgical operation may 
seem to have marked the onset of symptoms.  There is no 
medical evidence that factors such as these cause the 
disease, although it is possible that they provide a trigger 
in some cases."

An April 1995 letter from Ronnie Burak, PhD, to a VA hospital 
recounted the doctor's efforts to help the veteran with his 
hesitation, or freezing, while crossing thresholds, entering 
or exiting elevators, or entering crowded rooms.  He did not 
address the etiology of the veteran's Parkinson's disease.

Apparently, a gene has been discovered, the mutation of which 
has been associated with the combination of Parkinson's 
disease and hearing impairment.  The veteran underwent 
testing of his deoxyribonucleic acid in a search for that 
gene mutation.  A February 1995 report from Emory Clinic 
noted that the veteran had two sisters with tremor-
predominant Parkinson's disease and that all three had 
tinnitus.  However, a May 1995 letter from Jorge Juncos, MD, 
of the neurology section of Emory Clinic, advised the veteran 
that the tests were normal.  Dr. Juncos saw the veteran again 
in July, but neither the May letter nor the July progress 
note included a discussion of the etiology of the veteran's 
Parkinson's disease.

In a July 1995 letter to the veteran, Dinah Tottenham Orr, 
Executive Director of the Parkinson's Disease Foundation, 
said:  "As to your question about head injury and 
Parkinson's disease, the answer is not clear.  It is 
generally conceded that head injury may contribute to the 
development of PD, but I understand that repeated blows to 
the head are more often implicated than is one traumatic 
event."

An October 1995 consultation report by the audiology 
department of the Emory Clinic noted the veteran's complaints 
of occasional roaring noise in the right ear, occasional 
high-pitched tinnitus in the right ear, and high-pitched 
tinnitus in the left ear during the day.  A history of 
several head injuries was noted.  Findings included hearing 
thresholds that were normal to borderline to 1000 Hertz 
sloping thereafter to severe-to-profound bilateral hearing 
loss.  The report did not address the etiology of the 
veteran's hearing disorders.

In his November 1995 Substantive Appeal, the veteran reported 
that he was seeking a letter from Dr. Juncos regarding a 
possible link between his Parkinson's disease and head 
injuries in service.  In a January 1996 letter to the 
veteran, Dr. Juncos said that a "fairly robust body of 
literature" implicated head injury as one of the etiologies 
of Parkinson's disease.  He enclosed several monographs which 
were submitted by the veteran and are summarized below.  
Specifically, Dr. Juncos said that, among unselected 
parkinsonian patients, as many as 2 or 3 percent of the cases 
could be due to trauma that occurred, typically, 20 to 40 
years before the onset of parkinsonism.  He also noted that 
the veteran's parkinsonism included atypical features as did 
most of the cases of post-traumatic parkinsonism cited in the 
articles he enclosed.

A 1991 article titled "Viewpoint:  Head Trauma as a Risk 
Factor for Parkinson's Disease" by Doctor Matthew Stern, 
Department of Neurology, Graduate Hospital and the University 
of Pennsylvania Medical Center, referred to three other 
studies that found a statistical relationship between head 
trauma and Parkinson's disease.  In his own study, 
Parkinson's disease patients were more likely than the 
controls to have had head trauma severe enough to cause 
vertigo or dizziness, blurred or double vision, seizures or 
convulsions, transient memory loss, personality changes, or 
paralysis.  Two of the other studies cited "recall bias" as 
a possible explanation for the difference in prevalence of 
head trauma between patients and controls.  That is, persons 
with a chronic disease are more likely than healthy persons 
to remember relatively trivial injuries in their quest to 
explain their symptoms.  However, the third study attempted 
to preclude recall bias by counting only head trauma that 
resulted in loss of consciousness, on the theory that even 
healthy persons would remember such an episode.  The author 
distinguished, by symptomatology and postmortem findings, 
boxer's encephalopathy and Alzheimer's disease, both of which 
may also be associated with head trauma, from Parkinson's 
disease.  He noted, however, a pathologic link between 
Alzheimer's disease and boxer's encephalopathy, which 
suggested to him a more complex relationship than had 
previously been appreciated, between head trauma and its 
effects on the brain.  He also noted that a significant 
percentage of Parkinson's disease patients develop a dementia 
that is clinically and pathologically similar to Alzheimer's 
disease.  He said that current evidence suggested that there 
is no single cause of Parkinson's disease and that it may 
result from a complex interaction of age, environmental 
factors, and even genetic predisposition.  He concluded that 
head trauma may be only one of several risk factors capable 
of combining in a predisposed person to precipitate the chain 
of pathological events that culminate in Parkinson's disease.

One of the three studies referenced in the above article was 
discussed in a 1990 article titled "Prior History of Head 
Trauma in Parkinson's Disease" by Stewart Factor, DO, 
Department of Neurology, Albany Medical College.  In 
questionnaires completed by 97 Parkinson's disease patients 
and 64 spouses acting as controls, 31 patients reported head 
trauma an average of 32.3 years before onset of Parkinson's 
disease and, of those, 20 reported head injury associated 
with alteration or loss of consciousness.  Among the 
controls, 11 reported head injury an average of 26 years 
earlier and, of those, five reported head injury associated 
with alteration or loss of consciousness.  Citing other 
investigations that produced similar results, the author 
concluded that head trauma may be a risk factor for 
Parkinson's disease.  However, he also referred to recall 
bias, and decided that the relationship between head trauma 
and Parkinson's disease is still tenuous.  The author cited a 
review, that he and others had conducted two years earlier, 
of the history of head trauma as an etiological factor in 
parkinsonism.  In that review, the authors reached three 
conclusions:  first, significant head trauma can cause a 
parkinsonian syndrome but such patients also have other 
neurologic and psychologic sequelae; second, the syndrome is 
rare; and, third, head trauma does not appear to be a primary 
etiologic agent in Parkinson's disease.

A 1987 article titled "Neurological Sequelae of Boxing" by 
Andrew Guterman and Robert Smith, Departments of Psychiatry 
and Neurology, University of Miami School of Medicine, and 
the Neurology Section of the Miami VA Medical Center, 
described two types of head trauma that cause acceleration of 
the brain within the skull and one type that causes 
deceleration of the brain.  Head trauma can cause hemorrhage 
or embolic events in the brain or it can cause traumatic, or 
boxer's, encephalopathy.  Traumatic encephalopathy is most 
often found in boxer's used extensively for sparring who 
suffer repeated blows to the head or several knockouts per 
day.  The neuropathologic hallmark of Parkinson's disease-
the loss and degeneration of pigmented neurons in the 
substantia nigra portion of the brain-has also been found in 
boxers with traumatic encephalopathy.  According to the 
authors, that fact suggests that repeated blows to the head, 
as suffered in boxing, may cause degeneration in the 
extrapyramidal system.  The authors noted, however, that 
traumatic encephalopathy includes other manifestations that 
distinguish it from Parkinson's disease, and relate it to 
senile dementia of the Alzheimer's type.

An undated article titled "Etiologies of Parkinsonism" by 
Leslie Geiger, MD, Assistant Clinical Professor of Surgery 
(Neurological), University of Southern California and Daniel 
Freeman Hospital, classified the etiologies of Parkinson's 
disease in what the author conceded was a simplified manner:  
drug- and toxin-induced; arteriosclerotic, idiopathic, and 
luetic; familial; post-encephalitic; and post-traumatic.  
With regard to Parkinson's disease due to trauma, the author 
said:

That Parkinsonism may be a result of head 
injury has been noted in the literature 
since the 1920's but several authors have 
questioned the validity of this 
mechanism.  In particular there is doubt 
expressed whether a single blow to the 
head can cause the syndrome.  
Parkinsonism which occurs in boxers who 
have sustained repetitive head traumata 
is more readily accepted (citations 
omitted).  Lindenberg and Zilch 
(citations omitted) have directed their 
attention to the problem of adequacy of 
traumatic etiology and have concluded 
that a single injury is indeed sufficient 
cause under certain circumstances.

In support of this conclusion, Lindenberg 
presented confirmatory clinical and 
pathological studies of two patients.  
The head injuries were followed by loss 
of consciousness and focal neurological 
deficits.  Upon resolution of the initial 
effect of the injury, but within the 
first two months following the trauma, 
Parkinsonism appeared and progressed to a 
severely incapacitating degree.  Detailed 
pathological examination of one of these 
patients who died some years subsequently 
of a pulmonary disease demonstrated 
degeneration of the substantia nigra.  It 
was concluded . . . that a properly 
directed blow . . . if not sufficiently 
severe to result in fatality, can cause a 
shearing trauma . . . causing necrosis of 
the neurones in the substantia nigra.  
True Parkinsonism can therefore accompany 
recovery from the acute head injury and 
persist permanently.  It would seem 
possible therefore that a single head 
injury can be a valid and sufficient 
cause of Parkinsonism if the criteria of 
severe head injury followed within a 
space of a few weeks by Parkinsonian 
symptoms are met.

A 1986 article titled "Epidemiological Studies of 
Parkinsonism in Sofia," by V.N. Chalmanov, Institute for 
Neurology, Psychiatry and Neurosurgery, Medical Academy, 
Sofia, Bulgaria, reported a ten-year study of 1,936 patients 
diagnosed with Parkinson's disease.  Trauma was determined to 
be an "[o]ther possible etiological factor" for 40 
(approximately 2.5 percent) of the patients.  Heredity was 
found to be an additional factor in 6.5 percent of the cases.

A 1985 article titled "About Dementia in Atherosclerotic 
Parkinsonism" by A.G. Naku, V.M. Mikhlin, and E.A. Burbulya 
of the psychiatric faculty of the Kishinev Medical Institute, 
cited a study comparing 35 patients with atherosclerotic 
dementia and marked parkinsonism with 40 patients with 
atherosclerotic dementia but no significant extrapyramidal 
symptoms.  The group with both was found to have had a 
significant number of head injuries and neuroinfections.

In an April 1996 letter to Dr. Frank Rubino, Dr. Juncos 
reported that the veteran's symptoms of festinating speech 
and "freezing" had worsened, as had other symptoms, in 
recent months.

In a September 1996 letter addressed To Whom It May Concern, 
Dr. Rubino, of the Mayo Clinic, summarized the veteran's 
evaluation and treatment.  In 1994, the veteran reported that 
his left leg began to drag in 1988 or 1989.  His two major 
symptoms were motor blocks, or freezing, where he would be 
unable to move, and a marked hypophonic dysarthria so that it 
was difficult to understand his speech.  However, he did not 
have a tremor and his condition did not respond to Sinemet, 
so there was some question as to whether he had Parkinson's 
disease or one of the paraparkinsonian syndromes.  In 
addition, he gave a history of head injury, and it was 
thought that his condition may be related to that.

In a September 1996 letter addressed To Whom It May Concern, 
Dr. Juncos, of the Emory Clinic, stated that, based primarily 
on "hyperintensity" in the basal ganglia that appeared in 
T2 weighted images on magnetic resonance imaging of the 
brain, it was clear that the veteran had atypical 
Parkinsonian syndrome.  Contributing to that diagnosis were 
the facts that, in comparison with patients with the more 
common idiopathic form of Parkinson's disease, he had no 
tremor, he had a disproportionate amount of speech 
involvement, and his response to Sinemet was only modest.  He 
said that the veteran's condition, which fell under the 
rubric of a "parkinson-plus syndrome," has been described 
as a late sequela of multiple head trauma.

After January 1997 neurology examination, Bruce Hartwig, MD, 
reported that, as a result of heavy shelling and being thrown 
from vehicles during World War II, the veteran sustained 
several concussions.  Currently, he had no tremor, but he had 
bradykinesia, his posture was stooped, his gait was slowed, 
and he froze at doorways.  The impression was that the 
veteran had Parkinson's disease that was, more likely than 
not, associated with the head injuries he sustained in World 
War II.

After a January 1997 neurology examination, Carlos Gama, MD, 
reported that the veteran gave a ten-year history of 
Parkinson's disease characterized by motor blocks and 
deterioration, hypophonia, and mild dysphasia.  The doctor 
said that the veteran demonstrated typical features of 
Parkinson's disease, including inexpressive facies, 
hypophonia and speech hesitation, abnormal posture with 
bradykinesia, a festinated gait, and a mild cogwheel sign, 
but no significant tremor.

At a May 1997 examination by Randall Riegler, MD, an 
otolaryngologist, the veteran gave a one-month history of a 
left ear infection.  He said he had a punctured eardrum in 
World War II and described, currently, a blocked sensation in 
the ears, particularly on the left.  Tympanic membranes were 
dull and retracted, with serous effusion bilaterally.  There 
was a conductive hearing loss with a sensorineural component 
likely due to effusion.  The impression was bilateral serous 
otitis media.

At the December 1998 Travel Board hearing, the veteran 
testified that, while in service, he struck his head inside a 
tank that left the road.  He said he was knocked 
unconsciousness for a moment, and he bled from the ear, but 
he had no lacerations or other injuries.  The next day, he 
sought medical attention and learned that his eardrum was 
punctured.  On another occasion, he struck his head when he 
jumped from a jeep, and was again rendered unconscious for a 
moment.  He sought medical attention at a field hospital and 
was told that he would be okay.  Thus, he was not treated.  
With regard to his ear, he said that he had ear pain and 
pressure when flying in airplanes, and first sought medical 
attention about eight years after service.

In February 1999, the veteran submitted an undated article 
from USA Today, which cited a report in the Journal of the 
American Medical Association on a study of Parkinson's 
disease in fraternal and identical twins.  According to the 
article, the study found that, except for persons diagnosed 
with Parkinson's disease before age 50, genetics seemed to 
play no part in the disorder.  One of the authors of the 
report, Caroline Tanner of the Parkinson's Institute, said 
that environmental factors, such as herbicides or pesticides, 
or diets high in calories and animal fat, may trigger 
Parkinson's disease.  She did not list head injury as a 
cause.  An article from the Los Angeles Times, also undated, 
reported on the same study and said that most cases of 
Parkinson's disease are not caused by a defective gene but by 
unknown chemicals in the environment.

After reviewing the evidence in this case, the Board felt the 
need to secure an opinion from an independent medical expert.  
We submitted the file, along with questions we had, to Steven 
Ringel, MD, Professor of Neurology at the University of 
Colorado Medical Sciences Center.  In a September 1999 
letter, Dr. Ringel responded as reported in the following 
exchange.

Dr. Ringel's introductory comments:

I have reviewed the complete file you that [sic] 
provided which includes reports from the examining 
physicians and institutions as well as treatise 
evidence submitted by one of them.  In answering 
your specific questions I have considered the 
literature in my field of neurology as well as the 
evidence of record, including the treatise 
evidence.

Question by the Board:

Is there any significance in the fact that the 
veteran and two of his sisters have tinnitus and 
some form of Parkinson's disease?  If there is 
some significance in that fact, is the 
significance diminished by the fact that his 
sisters have "idiopathic" Parkinson's disease 
while the veteran has "atypical" Parkinson's 
disease?

Dr. Ringel's response:

The vast majority of patients with Parkinson's 
disease have no known cause although there are 
some families with higher incidence of the 
condition.  It is conceivable that the veteran and 
his two sisters do have a propensity to a form of 
Parkinson's disease even though the sisters are 
described as having more typical Parkinson's 
disease and the veteran is thought to have an 
atypical syndrome in which he does not have 
tremor, his response to medication has been 
incomplete, and he has abnormalities in the basal 
ganglia on the imaging study.

Tinnitus is frequent in elderly people and 
occasionally can be familial.  Its association 
with Parkinson's disease is very rare although a 
gene has been localized in families with that 
association.  The record shows that one of the 
veteran's neurologists Dr. Junge [sic] obtained a 
gene test and it was negative.  Therefore, I think 
it is very unlikely that the association of 
tinnitus and Parkinson's disease is related in 
this family.

Question by the Board:

Assuming that, in 1945, the veteran sustained a 
head injury that included a punctured left 
eardrum, is it at least as likely as not that 
current left ear tinnitus is attributable to that 
injury?

Dr. Ringel's response:

Assuming that in 1945 he sustained a head injury 
that included a punctured left eardrum, I think it 
is unlikely that his current left tinnitus is 
attributable to that injury.  There is no evidence 
that he had tinnitus immediately following the 
injury or at anytime during his military service.  
The literature in the field of neurology does not 
support delayed onset of tinnitus from a punctured 
left eardrum.  I could find no evidence 
documenting in fact injury to the left eardrum in 
the veteran.

Question by the Board:

Assuming that the veteran sustained a head injury 
in 1942 and another in 1945, neither of which 
required medical attention, is it at least as 
likely as not that Parkinson's disease, first 
diagnosed in 1988 or 1989, is attributable to 
those head injuries?

Dr. Ringel's response:

I do not believe that it is likely that the head 
injuries that the veteran sustained in 1942 and 
1945 significantly contribute to his Parkinsonism.  
Retrospective studies of the relationship between 
head trauma and Parkinson's disease are tenuous 
and at best suggest that head trauma may be one of 
several risk factors that are capable of combining 
in a predisposed individual to precipitate the 
chain of pathologic events culminating in 
Parkinson's disease.  The only prospective study 
following head trauma shows no association with 
Parkinson's disease.  Given the relatively minor 
head injury that the veteran sustained I do not 
believe that this injury accounts for his 
Parkinsonism.

Dr. Ringel's letter was sent to the veteran, who submitted it 
to Dr. Rubino of the Mayo Clinic along with, apparently, the 
January 1997 letter from Dr. Hartwig.  In an October 1999 
letter to the veteran, Dr. Rubino stated:

In response to your letter of October 6, 1999, and 
the letters from Dr. Steven P. Ringel and Dr. 
Bruce A. Hartwig, I would have the following 
comments.

I would have to agree with Doctor Ringel that the 
cause of Parkinson's disease is not known and, 
therefore, one cannot attribute head injury as a 
cause of Parkinson's disease.  Thus, I would have 
to disagree with Doctor Hartwig's comment that 
Parkinson's disease, more likely than not, may be 
associated with your head injuries sustained in 
World War II.  Certainly I feel that you should 
have a service connection for your injuries, but 
again, I would agree with Doctor Ringel that it 
would be extremely difficult to attribute, 
certainly, the Parkinson's disease and perhaps 
even the tinnitus with the head injury.  If the 
tinnitus had been present since the head injury 
then, certainly, the head injury is the cause, but 
if the tinnitus came on later, it would be 
difficult to attribute even the tinnitus to the 
head injury.

In a December 1999 letter to the Board, the veteran's 
representative submitted a page from an article from the 
Spring/Summer 1999 newsletter of the Parkinson's Disease 
Foundation.  The article reported on the study of Parkinson's 
disease among twins, described and discussed above.  In an 
undated letter enclosed by his representative, the veteran 
argued that, when there is disagreement, the doctrine of 
reasonable doubt should be considered and, pursuant thereto, 
he should be granted service connection.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that a 
claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs has the burden to submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78, 81-82 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If that burden is not met, the statutory duty to 
assist pursuant to 38 U.S.C.A. § 5107(a) does not attach.  
See Morton v. West, 12 Vet.App. 477, 480-1 (1999), citing 
Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).

Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals) has made it clear that it 
is error for the Board to proceed to the merits of a claim 
that is not well grounded.  Epps v. Brown, 9 Vet.App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has presented a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.   Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between the incurrence events in service 
and the current disability.  See Winters v. West , 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

The veteran contends, with both the able support of his 
representative and the dedicated assistance of his wife, that 
his head was injured and his left eardrum was punctured in 
service, and that he has a left ear disorder as a result.  
Although his service medical records do not reflect 
complaints or treatment of a left ear injury, the veteran's 
contentions are presumed credible for the limited purpose of 
determining whether the claim is well grounded.  King, supra.  
As for a current disability, he has reported tinnitus, or a 
rumbling, in his ears, but the reports seem to have involved 
both ears.  More recently, he was diagnosed with serous 
otitis media, but that, too, was a bilateral condition.  
Basically, there is no medical evidence of record that shows 
a current disability in the left ear consistent with a 
punctured left eardrum more than 50 years ago.  Certainly, 
there is no medical evidence linking a current disability to 
such a left ear injury and, in an October 1999 letter to the 
veteran, his doctor, Frank Rubino, seemed to agree.  In the 
absence of medical evidence of a current left ear disability 
linked, by that evidence, to a head injury in service, the 
claim for service connection for a left ear disorder is not 
well grounded and must be denied.

The veteran further contends, also fully supported by his 
representative and his wife, that head injuries in service in 
1942 and 1945 caused his Parkinson's disease, first diagnosed 
in 1989.  We begin our analysis of this issue by finding, 
based upon the veteran's testimony under oath, that the 
veteran had head injuries in service, one of which caused a 
momentary loss of consciousness, but none of which were so 
severe as to require hospitalization or medical treatment 
that generated a permanent record.  We also find that he 
currently has Parkinson's disease or a related disorder.  The 
problem, at this point, is the medical evidence, or lack 
thereof, relating his Parkinson's disease to the head 
injuries in service.

The veteran submitted treatise evidence, in the form of 
excerpts from pamphlets and newsletters and articles from 
newspapers and medical journals, which addressed the causes 
of Parkinson's disease.  We summarized above each piece of 
treatise evidence.  The excerpts of pamphlets submitted at 
the September 1995 hearing are not sufficiently probative to 
merit further discussion.  By the same token, the newspaper 
articles submitted in February 1999 and the page from the 
Parkinson's Disease Foundation spring/summer newsletter, all 
of which discussed a study of Parkinson's disease among 
twins, are not relevant here.  However, we have carefully 
studied the articles from the medical journals, and those 
articles warrant further review.

The authors of a 1991 article determined that there is no 
single cause of Parkinson's disease; that it may result from 
a complex interaction of age, environmental factors, and even 
genetic predisposition; and that head trauma may be only one 
of several risk factors that, in combination with other risk 
factors including predisposition, may precipitate the chain 
of pathological events that culminate in Parkinson's disease.  
The author of a 1990 article, cited in the 1991 article, 
concluded that head trauma may be a risk factor, but not a 
primary etiologic agent, for Parkinson's disease.  The 
authors of a 1987 article found a pathologic relationship 
between Parkinson's disease and traumatic, or boxer's, 
encephalopathy which they felt suggested that repeated blows 
to the head, as in boxing, may cause degeneration of the 
extrapyramidal system.  The author of an undated article 
listed a number of possible etiologies for Parkinson's 
disease, including head trauma, with regard to which he 
determined that Parkinson's disease could be attributed to a 
single head injury if it were so severe as to cause loss of 
consciousness and other neurologic deficit, followed within 
weeks by Parkinson's disease.  The author of a 1986 article 
attributed Parkinson's disease to head trauma in 2.5 percent 
of the patients studied, but also attributed it to heredity 
in 6.5 percent of them.  The authors of a 1985 study of 35 
patients with atherosclerosis and Parkinson's disease found 
that a significant number had a history of head injuries and 
neuroinfections.  After a careful review of the treatise 
evidence of record, we find that it is best characterized by 
the Executive Director of the Parkinson's Disease Foundation 
in a 1995 letter to the veteran when she said:  "As to your 
question about head injury and Parkinson's disease, the 
answer is not clear."

The Court has addressed the use of treatise evidence to 
establish a well grounded claim.  In order to relate symptoms 
in service to a disorder diagnosed much later, the treatise 
evidence must address the symptoms so specifically as to 
eliminate "the possibility of the existence of other 
conditions that also often present with the same 
symptomatology."  Sacks v. West, 11 Vet.App. 314, 317 
(1998).  The treatise evidence must discuss the relationship 
between early symptoms and the current disorder "with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based on 
objective facts."  Id.; see also Wallin v. West, 11 
Vet.App. 509 (1998).

These cases are instructive because they reached opposite 
results and, thus, warrant some discussion here.  In Sacks, 
the veteran testified that he had certain symptoms but they 
were not reflected in his service medical records.  So there 
were subjective, but not objective, facts with which the 
veteran attempted to link a current disability.  The case, 
however, did not turn on that issue.  Instead, that claim was 
found not to be well grounded because the treatise evidence 
was too generic, not specifically related to evidence in the 
case at bar, and did not eliminate the possibility that the 
symptoms manifested were caused by another disorder.  In 
Wallin, the veteran's service medical records showed a 
diagnosis of an infectious disease caused by a specific 
bacterium.  Thus, there were clearly established objective 
facts.  The claim was well grounded because the treatise 
showed a statistical relationship between the veteran's 
current disability and the specific bacterium with which he 
was infected in service.

In both Sacks and Wallin, the issue was the significance of 
treatise evidence to the relationship between symptoms in 
service and a current disability.  In Wallin, the claim was 
well grounded, in part, because there was objective evidence 
in service medical records of the symptoms claimed.  Here, 
there is no evidence in service medical records of head 
injuries but, as we indicated above, we have found that the 
veteran sustained head injuries in service.  However, the 
claim in Wallin was also well grounded because the treatise 
evidence was so specific as to rule out other possible causes 
of the symptoms in service.  The problem in the present case 
is that the treatise evidence is not so specific as to rule 
out all etiologies, other than the head injuries in service, 
for the veteran's Parkinson's disease.  In fact, the treatise 
evidence only seems to establish head injury as the cause of 
Parkinson's disease in the very limited situation, not 
applicable here, where head injury is so severe as to cause 
loss of consciousness and other neurologic deficit, followed 
within weeks by the onset of Parkinson's disease.  In sum, we 
find that, not only does the treatise evidence fail to 
establish the veteran's head injuries in service as the cause 
of his Parkinson's disease, it is too general, too tenuous, 
and too speculative, to even make the claim plausible.  If 
the only medical evidence of nexus in the record was the 
treatise evidence, the claim would not be well grounded.

However, Dr. Jorge Juncos, in the January 1996 letter 
transmitting the articles from medical journals, related the 
atypical features of the veteran's Parkinson's disease to 
post-traumatic Parkinson's disease discussed in some of the 
articles he enclosed.  He referred to those atypical features 
again in a September 1996 letter where he asserted that they 
amounted to a "parkinson-plus syndrome" that had been 
described as a sequela of multiple head trauma.  More to the 
point was a January 1997 report by Dr. Bruce Hartwig, who 
opined that the veteran's Parkinson's disease was more likely 
than not due to head injuries he sustained during World War 
II.  These statements, unlike the treatise evidence 
referenced above, more directly related the veteran's 
Parkinson's disease to his head injuries in service and are 
sufficient to make the claim plausible and, thus, well 
grounded.

However, a diagnosis or opinion by a medical professional is 
not conclusive and is not entitled to absolute deference.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet.App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet.App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet.App. 429, 433 (1995).  At the same time, we are 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

With the foregoing evidence and law as background, we 
submitted the case to Dr. Steven Ringel, Professor of 
Neurology at the University of Colorado, for an independent 
opinion.  Dr. Ringel reviewed the medical and treatise 
evidence in the file and considered the professional 
literature in the field of neurology.  He noted that, in the 
vast majority of Parkinson's disease patients, the cause of 
the disease is unknown.  He said that the relationship 
between head injury and Parkinson's disease is tenuous and 
that head injury is, at best, only one of several factors 
that, in combination, may lead to Parkinson's disease.  
Finally, he stated the opinion that it is unlikely that the 
veteran's head injuries in service contributed to his 
Parkinson's disease.

Turning now to the opinions of Drs. Juncos, Hartwig, and 
Ringel, we find that Dr. Juncos did not clearly attribute the 
veteran's Parkinson's disease to head injuries in service.  
Rather, he called the veteran's Parkinson's disease 
"atypical" or a "parkinson-plus syndrome" and then 
referred to treatise evidence he sent that suggested a 
relationship between Parkinson's disease and head injuries.  
However, even the authors of the articles to which he 
referred were quite circumspect in their conclusions 
regarding an etiological relationship between Parkinson's 
disease and head injuries.  Indeed, one study only found such 
a relationship when Parkinson's disease followed a severe 
head injury, that included loss of consciousness and other 
neurologic deficit, by a few weeks.  We have already 
discussed why we have found unpersuasive the treatise 
evidence relied upon by Dr. Juncos.  His suggestion that the 
veteran's Parkinson's disease is related to head injuries in 
service is equally unpersuasive.

Dr. Hartwig was more specific.  He said that it was more 
likely than not that the veteran's Parkinson's disease was 
due to head injuries which he sustained in World War II.  
However, that opinion was prefaced with history that the 
veteran had sustained "several concussions".  In fact, it 
appears that, immediately after the head injuries, the 
veteran had no blurring of vision or ringing in the ears, and 
had headaches for only a few hours.  There is no evidence, 
certainly no medical evidence, that he suffered a concussion, 
let alone several of them, as a result of head injuries.  
Thus, Dr. Hartwig assumed facts not in evidence, and his 
opinion, although doubtless sincerely rendered, is, for that 
reason, not accorded great weight by the Board.  See Reonal, 
supra.

Dr. Ringel stated that he had reviewed the evidence of 
record, including the treatise evidence, and was familiar 
with the literature in the field.  He contended that the 
relationship between head trauma and Parkinson's disease was 
tenuous.  He said that, at best, head trauma may be one of 
several risk factors that could combine in a predisposed 
individual to cause Parkinson's disease.  The only 
prospective study that followed head trauma failed to show an 
association with Parkinson's disease.  He opined that it was 
unlikely that the head injuries the veteran sustained in 1942 
and 1945 contributed significantly to his Parkinsonism.

Finally, the veteran submitted the reports from Drs. Ringel 
and Hartwig to his doctor, Frank Rubino.  In an October 1999 
letter, Dr. Rubino said that he agreed with Dr. Ringel that 
the cause of Parkinson's disease is unknown and that it could 
not be attributed to head injury, and disagreed with Dr. 
Hartwig, who had said that it was more likely than not that 
the veteran's Parkinson's disease was caused by the head 
injuries he sustained during World War II.

For the reasons stated above, the opinions of Drs. Juncos and 
Hartwig are accorded less weight than those of Drs. Ringel 
and Rubino.  Accordingly, we find that the preponderance of 
the evidence is against the claim for service connection for 
Parkinson's disease as a residual of head injuries in 
service.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and such a 
doubt is resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet.App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993.

The Board appreciates the effort of the veteran and his wife 
in pursuing this claim, and in appearing at the Travel Board 
hearing before the undersigned.


ORDER

Entitlement to service connection for a left ear disorder is 
denied.

Entitlement to service connection for Parkinson's disease is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

